EXHIBIT 10.1




MANAGEMENT AGREEMENT
AGREEMENT (this “Agreement”) made as of the 1st day of February, 2019, by and
among CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”),
CERES TACTICAL SYSTEMATIC L.P., a New York limited partnership (the
“Partnership”) and ADG CAPITAL MANAGEMENT LLP, a limited liability partnership
registered in England and Wales (“ADG Capital” or the “Advisor”).
W I T N E S S E T H :
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving substantial capital
appreciation; and
WHEREAS, such trading is to be conducted directly or through investment in CMF
ADG Master Fund LLC, a Delaware limited liability company (the “Master Fund”) of
which CMF is the trading manager and ADG Capital is the advisor; and
WHEREAS, the Amended and Restated Limited Partnership Agreement dated as of
November 22, 2017 (the “Partnership Agreement”), permits CMF to delegate to one
or more commodity trading advisors CMF’s authority to make trading decisions for
the Partnership; and
WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of National
Futures Association (“NFA”); and
WHEREAS, CMF is registered as a commodity trading advisor and a commodity pool
operator with the CFTC and is a member of NFA; and
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.
NOW, THEREFORE, the parties agree as follows:
1.  DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions
of this Agreement, effective February 1, 2019, the Advisor shall have sole
authority and responsibility, as one of the Partnership’s agents and
attorneys-in-fact, for directing the investment and reinvestment of the assets
and funds of the Partnership, whether directly or indirectly through the Master
Fund, allocated to it from time to time by CMF in the instruments listed in
Appendix C of this agreement, as amended from time to time.  The Advisor may
also engage in swap transactions and other derivative transactions on behalf of
the Partnership with the prior written approval of CMF. All such trading on
behalf of the Partnership shall be (i) in accordance with the trading policies
of CMF expressly set forth in Appendix A hereto as such trading policies may be
changed from time to time upon receipt by the Advisor of prior written notice of
such change (the “CMF Trading Policies”), provided that the Advisor shall notify
CMF of its inability to comply




1

--------------------------------------------------------------------------------

with the new CMF Trading Policies within one (1) business day of notice of such
change, and (ii) pursuant to the trading strategy selected by CMF to be utilized
by the Advisor in managing the Partnership’s assets allocated to it.  CMF has
initially selected the Advisor’s ADG Systematic Macro Fund’s strategy (the
“Strategy”), as described in Appendix B attached hereto, to manage the
Partnership’s assets allocated to it.  Any open positions or other investments
at the time of receipt of such notice of a change in trading policy shall not be
deemed to violate the changed policy and shall be closed or sold in the ordinary
course of trading.  The Advisor may not deviate from the CMF Trading Policies
without the prior written consent of the Partnership given by CMF.  The Advisor
makes no representation or warranty that the trading to be directed by it for
the Partnership will be profitable or will not result in losses.
(b)  CMF acknowledges receipt of the description of the Strategy, attached
hereto as Appendix B.  All trades made by the Advisor for the account of the
Partnership, whether directly or indirectly through the Master Fund, shall be
made through such commodity broker or brokers as CMF shall direct, and the
Advisor shall have no authority or responsibility for selecting or supervising
any such broker in connection with the execution, clearance or confirmation of
transactions for the Partnership or for the negotiation of brokerage rates
charged therefor.  However, the Advisor, with the prior written permission (by
original, fax copy or email copy) of CMF, may direct any and all trades in
commodity futures and options to a futures commission merchant or independent
floor broker it chooses for execution with instructions to give-up the trades to
the broker designated by CMF, provided that the futures commission merchant,
independent floor broker and any give-up or floor brokerage fees are approved in
advance by CMF.  The initial list of approved executing brokers is attached as
Appendix D hereto. The Advisor, with the prior written permission (by original,
fax copy or email copy) of CMF, may enter into swaps and other derivative
transactions with any swap dealer it chooses for execution with instructions to
give-up the trades to the broker designated by CMF provided that the swap dealer
and any give-up or other fees are approved in advance by CMF. All give-up or
similar fees relating to the foregoing shall be paid by the Partnership after
all parties have executed the relevant give-up agreements (via EGUS or by
original, fax copy or email copy).
(c)  The initial allocation of the Partnership’s assets to the Advisor shall be
invested in accordance with the Strategy, as described in Appendix B. The
Partnership and the Advisor agree that the Advisor shall trade the initial
allocation, either directly or indirectly through the Master Fund, at a trading
level confirmed to the Advisor by CMF, which initially shall be traded at a
target annualized volatility of 20%. Where due notice is provided, the Advisor
agrees to run the Strategy at the trading level requested by CMF by written
notice to allocations@adgcorporate.com indicating the new target annualized
volatility and the effective date of the new trading level. This will be
acknowledged and confirmed in writing by the Advisor.
This trading level can be increased at the agreement of both the Advisor and
CMF.  In the event the Advisor wishes to use a trading system or methodology
other than or in addition to the Strategy in connection with its trading for the
Partnership, either in whole or in part, it may not do so unless the Advisor
gives CMF prior written notice of its intention to utilize such different
trading system or methodology and CMF consents thereto in writing.  In addition,
the Advisor will provide five business days’ prior written notice to CMF of any
change in the trading system or methodology to be utilized for the Partnership
which the Advisor deems material.  If the Advisor deems such change in system or
methodology or in markets traded to be material, the changed system or
methodology or markets traded will not be utilized for the Partnership without
the prior written consent of CMF.  In addition, the Advisor will notify CMF of
any changes to the trading system or methodology that would cause the
description of the trading strategy or methods described in Appendix B or the
Partnership’s current Private Placement Offering Memorandum and Disclosure
Document (“Memorandum”), as applicable, to be materially inaccurate.  Further,
the Advisor will provide the Partnership with a current list of all commodity
interests to be traded for the Partnership’s account (which is attached hereto
as Appendix C) and the Advisor will not trade any additional commodity interests
for such account without providing notice thereof to CMF and receiving CMF’s
written approval.  The Advisor also agrees to provide CMF, on a monthly basis,
with a written report of the assets under the Advisor’s management together with
all other matters deemed by the Advisor to be material changes to its business
not previously reported to CMF.  Monthly reports will be deemed to be delivered
when received by email at the email address(es) for notices indicated in Section
12.




2

--------------------------------------------------------------------------------

The Advisor further agrees that it will convert foreign currency balances (not
required to margin positions denominated in a foreign currency) to U.S. dollars
no less frequently than monthly.  U.S. dollar equivalents in individual foreign
currencies of more than $100,000 will be converted to U.S. dollars within one
business day after such funds are no longer needed to margin, non-U.S.
dollar-based positions.
(d)  The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), its officers, directors and employees, their trading
performance and general trading methods, its customer accounts (but not the
identities of or identifying information with respect to its customers) and
otherwise as are required in the reasonable judgment of CMF to be made in any
filings required by federal or state law or NFA rule or order.  Notwithstanding
Sections 1(d) and 4(d) of this Agreement, the Advisor is not required to
disclose the actual trading results of proprietary accounts of the Advisor or
its principals unless CMF reasonably determines that such disclosure is required
in order to fulfill CMF’s fiduciary obligations to the Partnership or the
reporting, filing or other obligations imposed on it by federal or state law or
NFA rule or order.  The Partnership and CMF acknowledge that the trading advice
to be provided by the Advisor is a property right belonging to the Advisor and
that they will keep all such advice confidential.
(e)  The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets of the Partnership (as
defined in Section 3(b) hereof) as it shall determine in its absolute
discretion.  The designation of other trading advisors and the apportionment or
reapportionment of Net Assets of the Partnership to any such trading advisors
pursuant to this Section 1 shall neither terminate this Agreement nor modify in
any regard the respective rights and obligations of the parties hereunder.
(f)  CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month.  The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor.  CMF will use its best efforts to give two business days’ prior
notice to the Advisor of any reallocations or liquidations, after which the
Advisor will have a maximum of two business days to effect the specified
liquidation. CMF and the Advisor acknowledge that, should the amount of the
Partnership’s assets under the Advisor’s management be increased, this notice
period may be extended upon the mutual consent of the parties, which consent
shall not be unreasonably withheld.






3

--------------------------------------------------------------------------------

(g)  The Advisor shall assume financial responsibility for any errors committed
or caused by it in transmitting orders for the purchase or sale of commodity
interests for the Partnership’s account, including payment to the brokers of the
floor brokerage commissions, exchange, NFA fees, and other transaction charges
and give-up charges incurred by the brokers on such trades.  The Advisor’s
errors shall include, but not be limited to, inputting improper trading signals
or communicating incorrect orders to the commodity brokers.  The Advisor shall
have an affirmative obligation to promptly notify CMF in accordance with the
provisions of Section 8(a)(iii) of any errors caused by the Advisor or any of
its executing brokers identified in Appendix D with respect to the account, and
the Advisor shall use its best efforts to identify and promptly notify CMF of
any order or trade which the Advisor reasonably believes was not executed in
accordance with its instructions to any broker utilized to execute orders for
the Partnership.
2.  INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.
3.  COMPENSATION.  (a)  In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable semi-annually
equal to 25% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership (the “Incentive Fee”) and (ii) a monthly fee for
professional management services equal to 1.0% per year of the month-end Net
Assets of the Partnership allocated to the Advisor (computed monthly by
multiplying the Partnership’s Net Assets allocated to the Advisor as of the last
business day of each month by 1.0% and dividing the result thereof by 12) (the
“Management Fee”).
(b)  “Net Assets of the Partnership” shall have the meaning set forth in Section
7(d)(2) of the Partnership Agreement and, unless the Advisor consents in
writing, without regard to further amendments thereto, provided that in
determining the Net Assets of the Partnership on any date, no adjustment shall
be made to reflect any distributions, redemptions, administrative fees or
incentive fees accrued or payable as of the date of such determination.
(c)  “New Trading Profits” shall mean the excess, if any, of Net Assets of the
Partnership managed by the Advisor at the end of the fiscal period over Net
Assets of the Partnership managed by the Advisor at the end of the highest
previous fiscal period or Net Assets of the Partnership allocated to the Advisor
at the date trading commences by the Advisor for the Partnership, whichever is
higher, and as further adjusted to eliminate the effect on Net Assets of the
Partnership resulting from new capital contributions, redemptions, reallocations
or capital distributions, if any, made during the fiscal period decreased by
interest or other income, not directly related to trading activity, earned on
the Partnership’s assets during the fiscal period, whether the assets are held
separately or in margin accounts.  Ongoing expenses shall be attributed to the
assets managed by the Advisor (but shall be paid by the Partnership) based on
the Advisor’s proportionate share of Net Assets of the Partnership.  Ongoing
expenses shall not include expenses of litigation not involving the activities
of the Advisor on behalf of the Partnership.  No Incentive Fee shall be paid to
the Advisor until the end of the first semi-annual period of the Advisor’s
trading for the Partnership, which fee shall be based on New Trading Profits (if
any) earned from the commencement of trading by the Advisor on behalf of the
Partnership through the end of the first semi-annual period of such trading
(which, for the avoidance of doubt, shall be June 30, 2019). Interest income
earned, if any, will not be taken into account in computing New Trading Profits
earned by the Advisor.  If Net Assets of the Partnership allocated to the
Advisor are reduced due to redemptions, distributions or reallocations (net of
additions), there shall be a corresponding proportional reduction in the related
loss carryforward amount that must be recouped before the Advisor is eligible to
receive another Incentive Fee.


4

--------------------------------------------------------------------------------

(d)  Semi-annual Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a semi-annual period or a calendar month, as the case
may be, the semi-annual Incentive Fee shall be computed as if the effective date
of termination were the last day of the then current semi-annual period and the
monthly Management Fee shall be prorated to the effective date of termination. 
If, during any month, the Partnership does not conduct business operations or
the Advisor is unable to provide the services contemplated herein for more than
two successive business days, the monthly Management Fee shall be prorated by
the ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.
(e)  The provisions of this Section 3 shall survive the termination of this
Agreement.
4.  RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a)  The services provided by the
Advisor hereunder are not exclusive.  CMF on its own behalf and on behalf of the
Partnership acknowledges that, subject to the terms of this Agreement, the
Advisor and its officers, directors and employees may render advisory,
consulting and management services to other clients and accounts. The Advisor
and its officers, directors, and employees shall be free to trade for their own
accounts and to advise other investors and manage other commodity accounts
during the term of this Agreement and to use the same information, computer
programs and trading strategies, programs or formulas which they obtain, produce
or utilize in the performance of services to CMF for the Partnership.  However,
the Advisor represents, warrants and agrees that it believes the rendering of
such consulting, advisory and management services to other accounts and entities
will not require any material change in the Advisor’s basic trading strategies
for the Partnership and will not affect the capacity of the Advisor to continue
to render services to CMF for the Partnership of the quality and nature
contemplated by this Agreement.
(b)  If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC‑ or exchange‑imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
that the Partnership’s positions are included in an aggregate amount which
exceeds the applicable speculative position limit.  The Advisor agrees that, if
its trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with other accounts managed by the
Advisor.  The Advisor further represents, warrants and agrees that under no
circumstances will it knowingly or deliberately use trading programs, strategies
or methods for the Partnership that are inferior to strategies or methods
employed for any other client or account and that it will not knowingly or
deliberately favor any client or account managed by it over any other client or
account in any manner, it being acknowledged, however, that different trading
programs, strategies or methods may be utilized for differing sizes of accounts,
accounts with different trading policies or risk parameters, accounts
experiencing differing inflows or outflows of equity, accounts that commence
trading at different times, accounts that have different portfolios or different
fiscal years, accounts utilizing different executing brokers and accounts with
other differences, and that such differences may cause divergent trading
results.




5

--------------------------------------------------------------------------------

(c)  It is acknowledged that the Advisor and/or its officers, employees and
directors presently act, and may continue to act, as advisor for other accounts
managed by them, and may continue to receive compensation with respect to
services for such accounts in amounts which may be more or less than the amounts
received from the Partnership.
(d)  The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals that
utilize the Strategy, if any, as shall be reasonably requested by CMF.  The
Advisor presently believes and represents that existing speculative position
limits will not materially adversely affect its ability to manage the
Partnership’s account given the potential size of the Partnership’s account and
the Advisor’s and its principals’ current accounts and all proposed accounts for
which they have contracted to act as trading advisor.
5.  TERM.  (a)  This Agreement shall continue in effect until January 31, 2020
(the “Initial Termination Date”).  If this Agreement is not terminated on the
Initial Termination Date, as provided for herein, then, this Agreement shall
automatically renew for an additional one-year period and shall continue to
renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein.  At any time during the term of this
Agreement, CMF may elect to terminate this Agreement with five (5) days’ notice
to the Advisor; provided however, that CMF may immediately terminate this
Agreement if (i) the Net Asset Value per Unit of the Partnership shall decline
as of the close of business on any day to $400 or less; (ii) the Net Assets of
the Partnership allocated to the Advisor through the Master Fund (adjusted for
redemptions, distributions, withdrawals or reallocations, if any) decline by 30%
or more as of the end of a trading day from such Net Assets’ previous highest
value of the Partnership; (iii) limited partners owning at least 50% of the
outstanding units of the Partnership (excluding interests owned by CMF, an
affiliate of CMF other than the Partnership, or any of their employees) shall
vote to require CMF to terminate this Agreement; (iv) the Advisor fails to
comply with the terms of this Agreement (v) CMF, in good faith, reasonably
determines that the performance of the Advisor has been such that CMF’s
fiduciary duties to the Partnership require CMF to terminate this Agreement;
(vi) CMF reasonably believes that the application of speculative position limits
will substantially affect the performance of the Partnership; (vii) the Advisor
fails to conform to the CMF Trading Policies as they may be changed from time to
time; (viii) the Advisor merges, consolidates with another entity, sells a
substantial portion of its assets, or becomes bankrupt or insolvent; (ix) the
Advisor fails to notify CMF if Igor Yelnik dies, becomes incapacitated, leaves
the employ of  the Advisor, ceases to control the Advisor Strategy Program or is
otherwise not managing the trading programs or systems of the Advisor; (x) the
Advisor’s registration as a commodity trading advisor with the CFTC or its
membership in NFA or any other regulatory authority, is terminated or suspended;
or (xi) CMF reasonably believes that the Advisor has or may contribute to any
material operational, business or reputational risk to CMF or CMF’s affiliates. 
This Agreement will immediately terminate upon dissolution of the Partnership or
upon cessation of trading by the Partnership prior to dissolution.




6

--------------------------------------------------------------------------------

(b)  The Advisor may terminate this Agreement by giving not less than 30 days’
written notice to CMF (i) after the Initial Termination Date or (ii) in the
event that CMF or the Partnership fails to comply with the terms of this
Agreement. The Advisor may immediately terminate this Agreement if CMF’s
registration as a commodity pool operator or its membership in NFA is terminated
or suspended.
(c)  Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
6.  INDEMNIFICATION.  (a)(i)  In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subsection (a)(iii) of this
Section 6, indemnify and hold harmless the Advisor against any loss, liability,
damage, fine, penalty, obligation, cost, expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other legal
expenses), judgments and awards and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute negligence, bad faith, recklessness, intentional
misconduct, or a breach of its fiduciary obligations to the Partnership as a
commodity trading advisor, unless and only to the extent that the court or
administrative forum in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
circumstances of the case, the Advisor is fairly and reasonably entitled to
indemnity for such expenses which such court or administrative forum shall deem
proper; and further provided that no indemnification shall be available from the
Partnership if such indemnification is prohibited by Section 16 of the
Partnership Agreement.  The termination of any action, suit or proceeding by
judgment, order or settlement shall not, of itself, create a presumption that
the Advisor did not act in good faith and in a manner reasonably believed to be
in or not opposed to the best interests of the Partnership.
(ii)  Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitations, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.




7

--------------------------------------------------------------------------------

(iii)  Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection (i)
above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, whose approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
(iv)  In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, fine, penalty, obligation, cost or
expense (including, without limitation, attorneys’ and accountants’ fees),
incurred in connection therewith.
(v)  As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its principals, officers, directors and employees and the term “CMF” shall
include the Partnership.
(b)(i)  The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine,
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the breach of any representations and warranties or covenants
made by the Advisor in this Agreement, or (B) as a result of any act or omission
of the Advisor relating to the Partnership if (i) there has been a final
judicial or regulatory determination, or a written opinion of an arbitrator
pursuant to Section 14 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved
negligence, bad faith, recklessness or intentional misconduct on the part of the
Advisor (except as otherwise provided in Section 1(g)), or (ii) there has been a
settlement of any action or proceeding with the Advisor’s prior written consent.
(ii)  In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors and employees
unrelated to CMF’s or the Partnership’s business, the Advisor shall indemnify,
defend and hold harmless CMF, the Partnership or any of their affiliates against
any loss, liability, damage, fine, penalty, obligation cost or expense
(including, without limitation, attorneys’ and accountants’ fees, collection
fees, court costs and other legal expenses) judgments, awards and amounts
including amounts paid in settlement incurred in connection therewith.
(c)  In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.




8

--------------------------------------------------------------------------------

(d)  None of the indemnifications contained in this Section 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld or delayed, of the
party obligated to indemnify such party.
(e)  The provisions of this Section 6 shall survive the termination of this
Agreement.
7.  REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
(a)  The Advisor represents and warrants that:
(i)  All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Strategy contained in Appendix B, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make such statements and information therein not
misleading.  All references to the Advisor and its principals, if any, in the
Memorandum or a supplement thereto will, after review and approval of such
references by the Advisor prior to the use of such Memorandum in connection with
the offering of Partnership units, be accurate in all material respects, except
that with respect to pro forma or hypothetical performance information in such
Memorandum, if any, this representation and warranty extends only to any
underlying data made available by the Advisor for the preparation thereof and
not to any hypothetical or pro forma adjustments.
(ii)  The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum, if any, is based on (a) all of the
customer accounts managed pursuant to the Strategy by the Advisor’s principals
and/or the Advisor during the period covered by such tables and required to be
disclosed therein or (b) with the written consent of CMF, a representative
account of the Strategy.  Such performance has been prepared by the Advisor or
its agents in accordance with applicable CFTC and NFA rules and guidance,
including, but not limited to, CFTC Rule 4.25.  The annual financial statements
of ADG Systematic Macro Fund for the period January 1, 2017 through December 31,
2017 have been examined by an independent certified public accountant and a copy
of the report thereon has been provided to CMF.
(iii)  The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of NFA, and
is in compliance with any such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and agrees
to maintain and renew such registrations and licenses during the term of this
Agreement, including, without limitation, registration as a commodity trading
advisor with the CFTC and membership in the NFA.




9

--------------------------------------------------------------------------------

(iv)  The Advisor is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has full limited liability
partnership power and authority to enter into this Agreement and to provide the
services required of it hereunder.
(v)  The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
(vi)  This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.
(vii)  At any time during the term of this Agreement that an offering memorandum
or prospectus relating to the Partnership units is required to be delivered in
connection with the offer and sale thereof, the Advisor agrees upon the request
of CMF to promptly provide the Partnership with such information as shall be
necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.
(b)  CMF represents and warrants for itself and the Partnership that:
(i)  CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
(ii)  CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.
(iii)  This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
(iv)  CMF will not, by acting as general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
(v)  CMF is registered as a commodity pool operator and is a member of NFA, and
it will maintain and renew such registration and membership during the term of
this Agreement.
(vi)  The Partnership is a “qualified eligible person” as defined in Rule 4.7
under the Commodity Exchange Act.
(vii)  The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.




10

--------------------------------------------------------------------------------

8.  COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
(a)  The Advisor agrees as follows:
(i)  In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA, swap execution facility and/or the commodity exchange on which any
particular transaction is executed.
(ii)  The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding (collectively, an “action”) involving
the Advisor or any of its officers, directors or employees, agents or
representatives regardless of whether such investigation, suit, action or
proceeding also involves CMF.  The Advisor shall promptly notify CMF of any
action against an affiliate where such action is (a) taken either in relation to
the business of the Advisor or (b) adversely affects the business of the
Advisor. The Advisor will provide CMF with copies of any correspondence
(including, but not limited to, any notice or correspondence regarding the
violation, or potential violation, of position limits) from or to the CFTC, NFA
or any commodity exchange in connection with any material, non-routine
investigation, examination or audit of the Advisor’s business activities unless
such disclosure is otherwise prohibited by applicable law or regulation;
provided, however, that any such correspondence provided to CMF by the Advisor
shall be subject to Section 9 hereof.
(iii)  In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor. The Advisor acknowledges its obligation to review and reconcile
the Partnership’s positions, prices and equity in the account managed by the
Advisor daily and within two business days to notify, in writing, the broker and
CMF and the Partnership’s brokers of (A) any error committed by the Advisor or
its principals or employees with respect to the Partnership’s assets managed by
the Advisor; (B) any trade which the Advisor believes was not executed in
accordance with its instructions; and (C) any discrepancy with a value of
$10,000 or more (due to differences in the positions, prices or equity in the
account) between its records and the information reported on the account’s daily
and monthly broker statements.
(iv)  The Advisor will maintain a net worth of not less than USD 250,000 during
the term of this Agreement.
(v)  The Advisor will use its best efforts to close out all futures positions
prior to any applicable delivery period, and will use commercially reasonable
efforts to avoid causing the Partnership to take delivery of any commodity.
(b)  CMF agrees for itself and the Partnership that:
(i)  CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA, swap execution facility and/or the
commodity exchange on which any particular transaction is executed.




11

--------------------------------------------------------------------------------

(ii)  CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
(iii)  CMF or the selling agents for the Partnership have policies, procedures,
and internal controls in place that are reasonably designed to comply with
applicable anti-money laundering laws, rules and regulations, including
applicable provisions of the USA PATRIOT Act.  CMF or the selling agents for the
Partnership have Customer Identification Programs (“CIP”), which require the
performance of CIP due diligence in accordance with applicable USA PATRIOT Act
requirements and regulatory guidance. CMF or the selling agents for the
Partnership also have policies, procedures, and internal controls in place that
are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control.  CMF or the selling agents for the Partnership has policies and
procedures in place reasonably designed to comply with Section 312 of the USA
PATRIOT Act, including processes reasonably designed to identify clients that
may be senior foreign political figures1, in accordance with applicable
requirements and regulatory guidance, and to conduct enhanced scrutiny on such
clients where required under applicable law.  In addition, CMF or the selling
agents for the Partnership has policies and procedures in place reasonably
designed to prohibit accounts for foreign shell banks2 in compliance with
Sections 313 & 319 of the USA PATRIOT Act.
9.  CONFIDENTIALITY.  (a)  During the term and following the termination of this
Agreement, each of the parties to this Agreement agrees to maintain in strict
confidence the terms of this Agreement and any and all Confidential Information
(as hereinafter defined) regarding the other parties which it obtains pursuant
to or in connection with this Agreement or the relationship created hereby and
agrees that it shall not disclose any such Confidential Information to any
person unless required to do so by applicable laws or regulations, the request
of any judicial, governmental or regulatory authority – including, without
limitation, the Financial Conduct Authority or CFTC  or valid legal process. 
Notwithstanding the foregoing, nothing in this Section 9 shall prevent the
disclosure of Confidential Information by either party to its attorneys,
accountants, administrators, or other professional advisers in the proper
performance of their duties; provided, in each case, that any such attorney,
accountants, administrators, or other professional advisers is subject to
similar confidentiality obligations.  Each of the Partnership and CMF
acknowledges that the advisory services provided by the Advisor pursuant to this
Agreement constitute proprietary information.






--------------------------------------------------------------------------------

1 A "senior foreign political figure" is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a non-U.S. government (whether elected or not), a current or former
senior official of a major non-U.S. political party, or a current or former
senior executive of a non-U.S. government-owned commercial enterprise.  In
addition, a "senior foreign political figure" includes any corporation, business
or other entity that has been formed by, or for the benefit of, a senior foreign
political figure.  For purposes of this definition, a "senior official" or
"senior executive" means an individual with substantial authority over policy,
operations, or the use of government-owned resources. An "immediate family
member" of a senior foreign political figure means spouses, parents, siblings,
children and a spouse's parents and siblings.A "close associate" of a senior
foreign political figure means a person who is widely and publicly known (or is
actually known) to be a close associate of a senior foreign political figure.
2 The term shell bank means a bank that does not maintain a physical presence in
any country and is not subject to inspection by a banking authority.  In
addition, a shell bank generally does not employ individuals or maintain
operating records.






12

--------------------------------------------------------------------------------


(b)  As used herein the term “Confidential Information” shall mean and include,
but not be limited to, each party’s respective proprietary or confidential
market and/or computerized investment approaches, trading systems or programs,
mathematical models, simulated results, simulation software, price or research
databases, other research, algorithms, numerical techniques, analytical results,
technical data, strategies and methodologies, business methods, trade secrets,
internal marketing materials or memoranda, corporate policies, supervisory and
risk control techniques and procedures, fee and compensation structures, trader
trial programs, client lists and contact lists, knowledge of facilities and any
books and records made available to any party and any other proprietary
materials or information; provided, however, that the term Confidential
Information shall not include any such information which is or has been made
generally available to the public through means other than wrongful conduct by
the party that has the obligation to keep such information confidential or its
officers, employees or other personnel.  Immediately upon the termination of
this Agreement, each party hereto shall return all such Confidential Information
to each party hereto, as applicable.
10.  COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.
11.  ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.
12.  AMENDMENT.  This Agreement may not be amended except by the written consent
of the parties.
13.  NOTICES.  All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic mail (email) copy or in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:
If to CMF or to the Partnership:
Ceres Managed Futures LLC
522 Fifth Avenue
New York, New York  10036
Attention:  Patrick Egan
Email:  Patrick.Egan@morganstanley.com


13

--------------------------------------------------------------------------------

If to the Advisor:
ADG Capital Management LLP
10 Chiswell Street
3rd Floor
London, EC1Y 4UQ
United Kingdom
Attention:
Email: ops@adgcorporate.com
14.  GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
15.  ARBITRATION.  The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City.  Judgment upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.
16.  NO THIRD PARTY BENEFICIARIES.  There are no third party beneficiaries to
this Agreement, except that certain persons not parties to this Agreement may
have rights under Section 6 hereof.
17.  COUNTERPART ORIGINALS.  This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement.
PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. 
THE COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.
YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED.




14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.




 
CERES MANAGED FUTURES LLC
     
By:
/s/ Patrick T. Egan                               

   
Patrick T. Egan
   
President and Director
         
CERES TACTICAL SYSTEMATIC L.P.
     
By:
Ceres Managed Futures LLC
   
(General Partner)
     
By:
/s/ Patrick T. Egan                               

   
Patrick T. Egan
   
President and Director
         
ADG CAPITAL MANAGEMENT LLP
     
By:
/s/ Riaan Daly-Evans                          

   
Name: Riaan Daly-Evans
   
Title: Head of Operations









15

--------------------------------------------------------------------------------

APPENDIX A

CMF Trading Policies

1.
The Partnership will invest its assets only in commodity interests that the
Advisor believes are traded in sufficient volume to permit ease of taking and
liquidating positions. Sufficient volume, in this context, refers to a level of
liquidity that the Advisor believes will permit it to enter and exit trades
without noticeably moving the market.

2.
The Advisor will not initiate additional positions in any commodity interest if
these positions would result in aggregate positions requiring margin of more
than 66 2/3% of the Partnership’s net assets allocated to the Advisor. To the
extent the CFTC and/or exchanges have not otherwise established margin
requirements with respect to particular contracts, (i) forward contracts in
currencies will be deemed to have approximately the same margin requirements as
the same or similar futures contracts traded on the Chicago Mercantile Exchange
and (ii) swap contracts will be deemed to have margin requirements equivalent to
the collateral deposits, if any, made with swap counterparties.

3.
The Partnership may occasionally accept delivery of a commodity. Unless such
delivery is disposed of promptly by retendering the warehouse receipt
representing the delivery to the appropriate clearinghouse, the physical
commodity position will be fully hedged.

4.
The Partnership will not employ the trading technique commonly known as
“pyramiding,” in which the speculator uses unrealized profits on existing
positions as margin for the purchase or sale of additional positions in the same
or related commodities.

5.
The Partnership will not utilize borrowings except if the Partnership purchases
or takes delivery of commodities. If the Partnership borrows money from the
general partner or any affiliate thereof to the extent permitted by NFA Rule
2-45, the lending entity in such case may not receive interest in excess of its
interest costs, nor may the lender receive interest in excess of the amounts
which would be charged the Partnership (without reference to the general
partner’s financial abilities or guarantees) by unrelated banks on comparable
loans for the same purpose, nor may the lender or any affiliate thereof receive
any points or other financing charges or fees regardless of the amount. Use of
lines of credit in connection with its forward trading does not, however,
constitute borrowing for purposes of this trading limitation.

6.
From time to time, trading strategies such as spreads or straddles may be
employed on behalf of the Partnership. “Spreads” or “straddles” include the
simultaneous holding of contracts on the same commodity but with different
delivery dates or markets. The trader of these contracts expects to earn a
profit from a widening or narrowing of the difference between the prices of the
two contracts.

7.
The Partnership will not permit the churning of its brokerage accounts. The term
“churning” refers to the practice of entering and exiting trades with a
frequency unwarranted by legitimate efforts to profit from the trades, driven by
the desire to generate commission income.

















16

--------------------------------------------------------------------------------





8.
The Partnership will not purchase, sell, or trade securities (except securities
approved by the CFTC for investment of customer funds).

9.
The Advisor will trade only in those futures interests that have been approved
by the general partner. The Partnership normally will not establish new
positions in a futures interest for any one contract month or option if such
additional positions would result in a net long or short position for that
futures interest requiring as margin or premium more than 15% of the
Partnership’s net assets.

10.
In addition, the Partnership will, except under extraordinary circumstances,
maintain positions in futures interests in at least two market segments (i.e.,
agricultural items, industrial items (including energies), metals, currencies,
and financial instruments (including stock, financial, and economic indexes)) at
any one time.

11.
The Advisor will not generally take a position after the first notice day in any
futures interest during the delivery month of that futures interest, except to
match trades to close out a position on the interbank foreign currency or other
forward markets or liquidate trades in a limit market.














17

--------------------------------------------------------------------------------



APPENDIX B
The Strategy seeks to provide investors with positive absolute returns through
taking long and short positions on a global basis in a broad range of financial
instruments. The Strategy will take directional and relative value positions
based on systematically applied fundamental global macro analysis and the
Advisor’s assessment of prevailing economic conditions and other relevant
factors. The Strategy aims for the generation of excess returns by means of
tactical reallocation of the risk budget between asset classes, within asset
classes and between various risk factors.
The Strategy is based on a proprietary software tool which analyses
macroeconomic and market information and produces recommended portfolios and
trades for assessment by the Advisor. The methodology coded into the software
makes use of theory based analysis of markets and advanced risk management
techniques.
The Strategy is composed of four independent models, consisting of one
directional trading model and three relative value models. The Fund will take
directional and relative value positions based on systematic analysis of global
macro and economic data. Each of these models is built from 7-11 factors which
are uncorrelated and fundamental drivers of markets. The Strategy currently
utilizes a total of 38 factors, which range for GDP measurements to curve
analysis.
As has been agreed by CMF and ADG Capital, the Strategy will be run at a 20%
volatility level. For reference, the ADG Systematic Macro Fund, the Advisor’s
flagship fund under management, is run at a 15% volatility level.








18

--------------------------------------------------------------------------------



APPENDIX C

The following list of financial instruments may be traded by the Advisor on
behalf of the Account:


FX Forwards
     
Index Futures
 
AUD/USD FWD
     
AEX
 
NZD/USD FWD
     
CAC 40
 
GBP/USD FWD
     
DAX 30
 
EUR/USD FWD
     
E-mini S&P 500
 
USD/SEK FWD
     
FTSE 100
 
USD/JPY FWD
     
FTSE/MIB
 
USD/CAD FWD
     
Hang Seng
 
USD/HKD FWD
     
IBEX 35
 
USD/CHF FWD
     
OMXS30
 
Currency Futures
     
S&P / ASX 200
 
Instrument
Symbol
Exchange
 
S&P/TSX 60
 
AUD Currency Future
AD
CME
 
TOPIX
 
CAD Currency Future
CD
CME
 
Aus 10Y Treasury Bond
 
GBP Currency Future
BP
CME
 
Bund
 
NZD Currency Future
NV
CME
 
CGB
 
JPY Currency Future
JY
CME
 
JGB
 
EUR Currency Future
EC
CME
 
Long Gilt
 
CHF Currency Future
SF
CME
 
US 10Y T-Note
         
VIX
 














19

--------------------------------------------------------------------------------



APPENDIX D
Executing Brokers


Morgan Stanley & Co. International PLC
Goldman Sachs International3


























--------------------------------------------------------------------------------

3 Goldman Sachs International are to be engaged as contingency in case of
unforeseen execution issues with Morgan Stanley & Co. International PLC















20